Detailed Office Action

1.       This communication is being filed in response to the submission having a mailing date of (11/10/2021) in which a (3) month Shortened Statutory Period for Response has been set.  

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     				                Acknowledgements

3.	The Examiner would like to thanks Atty. A. Nayate, (Reg. No. 65,303) for the clearly stated remarks and observations. 

3.1.	Upon new entry, claims (1 -30) remain pending in the application, of which (1, 9, 17, 27 and 29) are the five (5) parallel running independent claims on record.

           Response to arguments

4.	The previous 35 USC 103 rejection on record is maintained. Applicant's arguments have been fully considered but they’re not persuasive, for at least the following reasons:

4.1.	Examiner considers that the previously presented combined PA, as a whole, teaches all the features as claimed, also being part/supported by the commonly available and used HEVC and RExtension standards papers.

4.2.	As a matter of claim interpretation, the Patent Office gives the claims their broadest reasonable interpretation consistent with the specs. See “In re Morris,” 127 F.3d 1048, 1054
(Fed. Cir. 1997); see "In re Am. Acad. Of Sci. Tech Ctr”, 367 F.3d 1359, 1369; Fed. Cir.2004.

4.3.	Regarding Applicant’s arguments/remarks the Examiner considers; 
_ The Huawei paper teaches a way to improve codec efficiency by employing pixel-block analysis (i.e. including LUMA and CHROMA pixel values by definition), based on affine control point models, during intra/inter prediction, in accordance with HEVC/RExt codec.
_ Even when the above “pixel-block analysis” clearly maps the basics of the feature-steps as claimed, it is note that Huawei fails to specifically address sub-block support for 4:4:4/4:2:2 formats as claimed.
_ In the same filed of endeavor, Kim teaches a similar ecosystem & codec architecture as illustrated in at least Figs (1-2) that uses “Affine models” and “control point vectors” for INTRA/INTER prediction determination, as shown in Figs (8 -9); [Kim; 0012], applied to pixel-subblocks specifically supporting color-space and video formats (i.e. including 4:4:4, 4:2:0, YCbCr, etc); [Kim; 0055]). 
 
4.4.	Applicant specifically argues a failure to disclose the features-steps of:
[ determining a motion vector for each sub-block of the luma block based on control point motion vectors for the CU; and 
 determining a motion vector for each sub-block of the chroma block based only on the motion vector of each co-located sub-block of the luma block; …]. The Examiner respectfully disagrees, because under the broadest reasonable interpretation doctrine, consisting with the available codec format documentation, and the common knowledge, at least Kim; et al. in details discloses – split and selection of one/more blocks/pictures of different sizes and pixel formats, (i.e. luma/color or any combination thereof), used for determine affine control point vector (cpMV) analysis, also based on predefined component ratios (i.e. 4:2:0, 4:2:2, 4:4:4) as described in at least [Kim; 0055 -0056]. 
Kim further teaches determining (i.e. encoding/decoding) sub-block associated cpMV affine parameter types, and sub-block attributes (i.e. size, shape, position, partition and prediction types (intra/spatial and/or inter/MV modes), in at least [Kim; 0226 -0231].
	
4.5.	Finally the Office considers Applicant's arguments not persuasive, as applied rejection on record still read on the current claims, establishing the "Prima Facie" case of equivalent disclosure, on the basis of a one person of ordinary skills in the art would have recognized the similar elements shown, or the same structural similarities shown, wherein such methodology performs the same identical functions in substantially the same way, able to produce the same identical results. See also [MPEP - 2183, “Making a Prima Facie Case of Equivalence”]. See also [In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (Fed. Cir. 1990)]; …similar structure disclosure. See also [Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)] … identical function specified in the claim in substantially the same way.

4.6.	For at least above arguments, the previously presented rejection under 35 USC 103 is maintained. See details in the rejection section (5) below. 

           Claim rejection section
                    35 USC § 103 

5.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

5.2.	Claims (1 -30) are rejected under 35 U.S.C. 103 as being unpatentable over “Affine transform prediction for next generation video coding”, hereafter “Huawei”) in view of Kim; et al (US 2021/0203978; hereafter “Kim”).

Claim 1. (Original). Huawei discloses the invention substantially as claimed - A method of decoding video data, the method comprising: (e.g. a HEVC codec improvement, employing Affine MVP and control points in the process, as shown in Figs (1 -3); [Huawei; p. 1-3].)
Even when support for 4:4:4/4:2:2 formats was/were incorporated in HEVC via RExt (i.e. Range extensions (RExt) - in 2014), way before the invention was made, it is note that Huawei fails to specifically describe these well-known additions in his paper.
For the purpose of further clarification, and in the same field of endeavor, Kim; et al. in details teaches a codec architecture of the same (Figs 1-2), using CU Affine mode, employing control points as illustrated in Figs (8 -9); [Kim; 0012], able to support the  4:4:4/4:2:0 YCbCr color formats; [Kim; 0055].)
Kim further teaches - determining that a color format of the CU that includes a luma block and a chroma block is 4:4:4 color format; [Kim; 0055].)
determining a motion vector for each sub-block of the luma block based on control point motion vectors for the CU; (e.g. see control points (Figs 8 -9); [Kim; 0227])
determining a motion vector for each sub-block of the chroma block based only on the motion vector of each co-located sub-block of the luma block; and (e.g. see similar in at least Figs. (8-9), [Kim; 0226-0231]
reconstructing the CU based on the motion vector for each sub-block of the luma block and the motion vector for each sub-block of the chroma block; (e.g. see decoder and data reconstruction in Fig. 2; [Kim; 0055-0061].)
   Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the teachings of Huawei with the support for color format of Kim, in order to provide motion prediction improvement when using Affine tools; [Kim; 0037-0038])

Claim 2. (Original). Huawei/Kim discloses - The method of claim 1, wherein determining the motion vector for each sub- block of the chroma block based only on the motion vector of each co-located sub-block of the luma block comprises setting the motion vector for each sub-block of the chroma block equal to the motion vector of each co-located sub-block of the luma block; (e.g. see analogous in Figs. (8-9), [Kim; 0224 -0263]; the same motivation applies herein equally as well.)

Claim 3. (Original). Huawei/Kim discloses - The method of claim 1, wherein the CU is a first CU in a first picture, the luma block is a first luma block, and the chroma block is a first chroma block, the method further comprising: (e.g. see Figs. (8-9), [Kim; 0224 -0263])
determining that a coding mode for a second CU in a second picture different from the first picture is affine mode; (e.g. see Figs. (8-9), [Kim; 0224 -0263])
determining that a color format of the second CU that includes a second luma block and a second chroma block is 4:2:2 or 4:2:0 color format; (e.g. see color formats; [Kim; 0055].)
determining a motion vector for each sub-block of the second luma block based on control point motion vectors for the CU; (e.g. see control points (Figs 8 -9); [Kim; 0227])
determining a motion vector for each sub-block of the second chroma block based on an average of motion vectors of two or more co-located sub-blocks of the second luma block; (e.g. see multiple MV configurations, including weighting average [Kim; 0171])
and reconstructing the second CU based on the motion vector for each sub-block of the second luma block and the motion vector for each sub-block of the second chroma block; (e.g. see decoder and data reconstruction in Fig. 2; [Kim; 0055-0061]; the same motivation applies herein equally as well.)

Claim 4. (Original). Huawei/Kim discloses - The method of claim 3, wherein determining that the color format of the second CU is 4:2:2 or 4:2:0 color format comprises 
determining that the color format of the second CU is 4:2:2 color format, the method further comprising: (e.g. see color formats; [Kim; 0055].)
determining, for each sub-block of the chroma block, an average of motion vectors of two sub-blocks of the luma block, (e.g. see Figs. (8-9), [Kim; 0224 -0263])
wherein determining the motion vector for each sub-block of the second chroma block based on the average of motion vectors of two or more co-located sub-blocks of the second luma block (e.g. see Figs. (8-9), [Kim; 0224 -0263]) comprises determining the motion vector for each sub-block of the second chroma block based on the average of motion vectors of the two sub-blocks of the luma block; (e.g. see multiple MV configurations, including weighting average [Kim; 0171]; the same motivation applies herein equally as well.)  

Claim 5. (Original). Huawei/Kim discloses - The method of claim 4, wherein determining, for each sub-block of the chroma block, the average of motion vectors of two sub-blocks of the luma block comprises determining, for each sub-block of the chroma block, a weighted average of motion vectors of the two sub-blocks of the luma block; (e.g. multiple MV configurations, including weighting average [Kim; 0171]; same motivation applies herein equally as well.)

Claim 6. (Original). Huawei/Kim discloses - The method of claim 1, wherein each sub-block of the luma block is of size 4x4, and each sub-block of the chroma block is of size 4x4; (e.g. see similar size in [Kim; 0210]; the same motivation applies herein equally as well.) 

Claim 7. (Original). Huawei/Kim discloses - The method of claim 1, wherein a ratio of a height of the luma block to a height of the chroma block is equal to 1, and a ratio of a width of the luma block to a width of the chroma block is equal to 1; (e.g. see plurality of component ratios in at least [Kim; 0055]; the same motivation applies herein equally as well.)  

Claim 8. (Original). Huawei/Kim discloses - The method of claim 1, wherein reconstructing the CU based on the motion vector for each sub-block of the luma block and the motion vector for each sub-block of the chroma block comprises: (e.g. see decoder and data reconstruction in Fig. 2; [Kim; 0055-0061];)
determining first prediction samples for each sub-block of the luma block based on the motion vector for each sub-block of the luma block and second prediction samples for each sub-block of the chroma block based on the motion vector for each sub-block of the chroma block; and receiving information indicative of the residual samples for the CU; (e.g. see Figs. (8-9), [Kim; 0224 -0263])
and reconstructing the CU based on the first prediction samples, the second prediction samples, and the residual samples; (e.g. see decoder and data reconstruction in Fig. 2; [Kim; 0055-0061]; the same motivation applies herein equally as well.)

Claim 9. (Original). Huawei/Kim discloses - A method of encoding video data, the method comprising:
determining that a coding mode for a coding unit (CU) is affine mode; 
determining that a color format of the CU that includes a luma block and a chroma block is 4:4:4 color format; 
determining a motion vector for each sub-block of the luma block based on control point motion vectors for the CU; 
determining a motion vector for each sub-block of the chroma block based only on the motion vector of each co-located sub-block of the luma block; and 
encoding the CU based on the motion vector for each sub-block of the luma block and the motion vector for each sub-block of the chroma block. (Current claim lists all the same elements as recited in Claim 1 above, but in “encoding method form” rather than “decoding method form”, and is/are therefore on the same premise.)

Claim 10. (Original). Huawei/Kim discloses - The method of claim 9, wherein determining the motion vector for each sub- block of the chroma block based only on the motion vector of each co-located sub-block of the luma block comprises setting the motion vector for each sub-block of the chroma block equal to the motion vector of each co-located sub-block of the luma block. (The same rationale and motivation applies as given to Claim 2.) 

Claim 11. (Original). Huawei/Kim discloses - The method of claim 9, wherein the CU is a first CU in a first picture, the luma block is a first luma block, and the chroma block is a first chroma block, the method further comprising: 
determining that a coding mode for a second CU in a second picture different from the first picture is affine mode; determining that a color format of the second CU that includes a second luma block and a second chroma block is 4:2:2 or 4:2:0 color format; determining a motion vector for each sub-block of the second luma block based on control point motion vectors for the CU; determining a motion vector for each sub-block of the second chroma block based on an average of motion vectors of two or more co-located sub-blocks of the second luma block; and encoding the second CU based on the motion vector for each sub-block of the second luma block and the motion vector for each sub-block of the second chroma block. (The same rationale and motivation applies as given to Claim 3.)   

Claim 12. (Original). Huawei/Kim discloses - The method of claim 11, wherein determining that the color format of the second CU is 4:2:2 or 4:2:0 color format comprises determining that the color format of the second CU is 4:2:2 color format, the method further comprising: determining, for each sub-block of the chroma block, an average of motion vectors of two sub-blocks of the luma block, wherein determining the motion vector for each sub-block of the second chroma block based on the average of motion vectors of two or more co-located sub-blocks of the second luma block comprises determining the motion vector for each sub-block of the second chroma block based on the average of motion vectors of the two sub-blocks of the luma block. (The same rationale and motivation applies as given to Claim 4.)    

Claim 13. (Original). Huawei/Kim discloses - The method of claim 12, wherein determining, for each sub-block of the chroma block, the average of motion vectors of two sub-blocks of the luma block comprises determining, for each sub-block of the chroma block, a weighted average of motion vectors of the two sub-blocks of the luma block. (The same rationale and motivation applies as given to Claim 5.)    

Claim 14. (Original). Huawei/Kim discloses - The method of claim 9, wherein each sub-block of the luma block is of size 4x4, and each sub-block of the chroma block is of size 4x4. (The same rationale and motivation applies as given to Claim 6.)    

Claim 15. (Original). Huawei/Kim discloses - The method of claim 9, wherein a ratio of a height of the luma block to a height of the chroma block is equal to 1, and a ratio of a width of the luma block to a width of the chroma block is equal to 1. (The same rationale and motivation applies as given to Claim 7.) 

Claim 16. (Original). Huawei/Kim discloses - The method of claim 9, wherein encoding the CU based on the motion vector for each sub-block of the luma block and the motion vector for each sub-block of the chroma block: determining first prediction samples for each sub-block of the luma block based on the motion vector for each sub-block of the luma block and second prediction samples for each sub-block of the chroma block based on the motion vector for each sub-block of the chroma block; determining residual samples based on differences between the first prediction samples and samples of the luma block and differences between the second prediction samples and samples of the chroma block; and signaling information indicative of the residual samples. (The same rationale/motivation applies as given to Claim 8.)

Claim 17. (Original). Huawei/Kim discloses - A device for coding video data, the device comprising: memory configured to store the video data; and processing circuitry coupled to the memory and comprising at least one of fixed-function or programmable circuitry, wherein the processing circuitry is configured to: 
determine that a coding mode for a coding unit (CU) is affine mode; 
determine that a color format of the CU that includes a luma block and a chroma block is 4:4:4 color format; 
determine a motion vector for each sub-block of the luma block based on control point motion vectors for the CU; 
determine a motion vector for each sub-block of the chroma block based only on the motion vector of each co-located sub-block of the luma block; and 
code the CU based on the motion vector for each sub-block of the luma block and the motion vector for each sub-block of the chroma block. (Current claim lists all the same elements as recited in Claim 1 above, but in “encoding device form” instead, and is/are therefore on the same premise.)

Claim 18. (Original). Huawei/Kim discloses - The device of claim 17, wherein to determine the motion vector for each sub- block of the chroma block based only on the motion vector of each co-located sub-block of the luma block, the processing circuitry is configured to set the motion vector for each sub-block of the chroma block equal to the motion vector of each co-located sub- block of the luma block. (The same rationale and motivation applies as given to Claim 2.)   

Claim 19. (Original). Huawei/Kim discloses - The device of claim 17, wherein the CU is a first CU in a first picture, the luma block is a first luma block, and the chroma block is a first chroma block, and the processing circuitry is configured to: determine that a coding mode for a second CU in a second picture different from the first picture is affine mode; determine that a color format of the second CU that includes a second luma block and a second chroma block is 4:2:2 or 4:2:0 color format; determine a motion vector for each sub-block of the second luma block based on control point motion vectors for the CU; determine a motion vector for each sub-block of the second chroma block based on an average of motion vectors of two or more co-located sub-blocks of the second luma block; and code the second CU based on the motion vector for each sub-block of the second luma block and the motion vector for each sub-block of the second chroma block. (The same rationale/motivation applies as given to Claim 3.)     

Claim 20. (Original). Huawei/Kim discloses - The device of claim 19, wherein to determine that the color format of the second CU is 4:2:2 or 4:2:0 color format, the processing circuitry is configured to determine that the color format of the second CU is 4:2:2 color format, and wherein the processing circuitry is configured to: determine, for each sub-block of the chroma block, an average of motion vectors of two sub-blocks of the luma block, wherein to determine the motion vector for each sub-block of the second chroma block based on the average of motion vectors of two or more co-located sub-blocks of the second luma block, the processing circuitry is configured to determine the motion vector for each sub-block of the second chroma block based on the average of motion vectors of the two sub-blocks of the luma block. (The same rationale and motivation applies as given to Claim 4.)     

Claim 21. (Original). Huawei/Kim discloses - The device of claim 20, wherein to determine, for each sub-block of the chroma block, the average of motion vectors of two sub-blocks of the luma block, the processing circuitry is configured to determine, for each sub-block of the chroma block, a weighted average of motion vectors of the two sub-blocks of the luma block. (Same rationale and motivation applies as given to Claim 5.)       

Claim 22. (Original). Huawei/Kim discloses - The device of claim 17, wherein each sub-block of the luma block is of size 4x4, and each sub-block of the chroma block is of size 4x4. (The same rationale and motivation applies as given to Claim 6.)     

Claim 23. (Original). Huawei/Kim discloses - The device of claim 17, wherein a ratio of a height of the luma block to a height of the chroma block is equal to 1, and a ratio of a width of the luma block to a width of the chroma block is equal to 1. (The same rationale and motivation applies as given to Claim 7.)     

Claim 24. (Original). Huawei/Kim discloses - The device of claim 17, wherein to code the CU based on the motion vector for each sub-block of the luma block and the motion vector for each sub-block of the chroma block, the processing circuitry is configured to reconstruct the CU, and wherein to reconstruct the CU, the processing circuitry is configured to: 
determine first prediction samples for each sub-block of the luma block based on the motion vector for each sub-block of the luma block and second prediction samples for each sub-block of the chroma block based on the motion vector for each sub-block of the chroma block; and receive information indicative of the residual samples for the CU; and reconstruct the CU based on the first prediction samples, the second prediction samples, and the residual samples. (The same rationale and motivation applies as given to Claim 8.)      

Claim 25. (Original). Huawei/Kim discloses - The device of claim 17, wherein to code the CU based on the motion vector for each sub-block of the luma block and the motion vector for each sub-block of the chroma block, the processing circuitry is configured to encode the CU, and wherein to encode the CU, the processing circuitry is configured to: 
determine first prediction samples for each sub-block of the luma block based on the motion vector for each sub-block of the luma block and second prediction samples for each sub-block of the chroma block based on the motion vector for each sub-block of the chroma block; determine residual samples based on differences between the first prediction samples and samples of the luma block and differences between the second prediction samples and samples of the chroma block; and signal information indicative of the residual samples. (The same rationale and motivation applies as given to Claim 8.)     

Claim 26. (Original). Huawei/Kim discloses - The device of claim 17, wherein the device comprises a wireless communication device. (Examiner’s note is taking regarding the well-known use of codec techniques for portable/stationary computing devices employing wireless communication protocols as “communication-link” for data TX/Rx, way before the invention was made/filed.)

Claim 27. (Original). Huawei/Kim discloses - A computer-readable storage medium having instructions stored thereon that when executed cause one or more processors of a device for coding video data to: 
determine that a coding mode for a coding unit (CU) is affine mode; 
determine that a color format of the CU that includes a luma block and a chroma block is 4:4:4 color format; 
determine a motion vector for each sub-block of the luma block based on control point motion vectors for the CU; 
determine a motion vector for each sub-block of the chroma block based only on the motion vector of each co-located sub-block of the luma block; and 
code the CU based on the motion vector for each sub-block of the luma block and the motion vector for each sub-block of the chroma block. (Current claim lists all the same elements as recited in Claim 1 above, but in “CRM form” instead, and is/are therefore on the same premise.) 

Claim 28. (Original). Huawei/Kim discloses - The computer-readable storage medium of claim 27, wherein the CU is a first CU in a first picture, the luma block is a first luma block, and the chroma block is a first chroma block, and wherein the instructions cause the one or more processors to:
determine that a coding mode for a second CU in a second picture different from the first picture is affine mode; determine that a color format of the second CU that includes a second luma block and a second chroma block is 4:2:2 or 4:2:0 color format; determine a motion vector for each sub-block of the second luma block based on control point motion vectors for the CU; determine a motion vector for each sub-block of the second chroma block based on an average of motion vectors of two or more co-located sub-blocks of the second luma block; and code the second CU based on the motion vector for each sub-block of the second luma block and the motion vector for each sub-block of the second chroma block. (The same rationale and motivation applies as given to Claim 3.)  

Claim 29. (Original). Huawei/Kim discloses - A device for coding video data, the device comprising: 
means for determining that a coding mode for a coding unit (CU) is affine mode; 
means for determining that a color format of the CU that includes a luma block and a chroma block is 4:4:4 color format; 
means for determining a motion vector for each sub-block of the luma block based on control point motion vectors for the CU; 
means for determining a motion vector for each sub-block of the chroma block based only on the motion vector of each co-located sub-block of the luma block; and 
means for coding the CU based on the motion vector for each sub-block of the luma block and the motion vector for each sub-block of the chroma block. (Current claim lists all the same elements as recited in Claim 1 above, but in “device form” instead, and is/are therefore on the same premise.)   

Claim 30. (Original). Huawei/Kim discloses - The device of claim 29, wherein the CU is a first CU in a first picture, the luma block is a first luma block, and the chroma block is a first chroma block, the device further comprising: 
means for determining that a coding mode for a second CU in a second picture different from the first picture is affine mode; means for determining that a color format of the second CU that includes a second luma block and a second chroma block is 4:2:2 or 4:2:0 color format; means for determining a motion vector for each sub-block of the second luma block based on control point motion vectors for the CU; means for determining a motion vector for each sub-block of the second chroma block based on an average of motion vectors of two or more co-located sub-blocks of the second luma block; and means for coding the second CU based on the motion vector for each sub-block of the second luma block and the motion vector for each sub-block of the second chroma block. (The same rationale and motivation applies as given to Claim 3.)  

                Examiner’s Notes

6.	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004)
                                                             
                  Prior Art Citations

7.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

7.1. Patent documentation:

US 9,615,090 B2		Zhang; Li et al.	H04N19/597; H04N19/503; H04N19/139; 
US 11,089,323 B2		Chuang; et al.	H04N19/70; H04N19/96; H04N19/52; 
US 20140169472 A1	Fludkov; et al.	H04N19/42; H04N19/119; H04N19/139; 
US 2019/0281294 A1	Kim; et al.		H04N19/182; H04N19/186; 
US 2021/0238864 A1	Xiu; Xiaoyu et al.	H04N19/593; H04N19/176; H04N19/184


7.2. Non-Patent documentation:

_ Improved Affine Motion Vector Coding; Chen – 2016.
_ Affine transform prediction for next generation of video coding; 2015.

        CONCLUSIONS

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 5 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1 .I 36(a), A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the
THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

9.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/ 
Primary Examiner, Art Unit 2481.